Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/18/2020 has been entered.

Status of Claims
Claims 1-3 and 5-20 are presented for examination. 
Priority
This application is a CON of 15/230,438 (filed 8/7/2016) PAT 9951307 which is a CON of 13/305,576 (filed 11/28/2011) PAT 9410116 which claims benefit of 61/417,408 (filed 11/27/2010).
 
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mathew Temmerman on 1/4/2021.

The application has been amended as follows:	
IN THE CLAIMS:
Please amend claims 1 and 14 as follows: 
Claim 1, f, line 5, please insert - - wherein the compressive system further comprise an aqueous gel agent to be absorbed within the fungal mycelium to form the fungal molded shape; - - after “molded shape; ”. 
Claim 14, f, line 5, please insert - - wherein the compressive system further comprise an aqueous gel agent to be absorbed within the fungal mycelium to form the fungal molded shape; - - after “molded shape; ”.

The following is an examiner’s statement of reasons for allowance: The closest prior art Bayer (US2008/0145577) teaches a system comprising inoculated lignocellulose based medium with secondary structures without teaching/suggesting an aqueous gel agent as part of the compressive system to be absorbed within the fungal mycelium to form the fungal molded shape. It is not obvious to combine all the components as claimed in a molding system because the references (including Panikov, 2007) provide no motivation to combine all the claimed components in a molding system for forming an inoculated lignocellulose based medium into a fungal molded shape with anticipated success.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 1-3 and 5-20 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
 
/BIN SHEN/Primary Examiner, Art Unit 1653